Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s arguments/remarks filed 09/21/2021. 
Claims 1, 4, 7, 8, and 11 are currently pending.  Claim 7 is independent; claims 1, 4, 8, and 11 depend on claim 7.  No claim amendments were made in Applicant’s response filed 09/21/2022.
The rejections of claims 1, 4, 7, and 8 under 35 U.S.C. 103 as being unpatentable over Hay (US 9,505,965) or, in the alternative, over Hay (US 9,505,965) in view of Bell et al. (US 6,491,736) as previously set forth on pages 3-7 of the Non-Final Office action mailed 03/21/2022 are maintained. 
The rejections of claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over Hay (US 9,505,965) or Hay (US 9,505,965) in view of Bell et al. (US 6,491,736), and further in view of Boac et al. (“Size distribution and rate of dust generated during grain elevator handling,” Applied Engineering in Agriculture, Vol. 25, 4, pages 533-541, 2009) as previously set forth on pages 8-9 of the Non-Final Office action mailed 03/21/2022 are also maintained. 
Applicant's arguments filed 09/21/2022 regarding the 103 rejections over Hay (US 9,505,965) have been fully considered but are not persuasive.  Applicant argues the claims recite the transitional phrase “consisting essentially of” and are thus limited to not include materials that affect the basic and novel characteristics of the recited elements.  Applicant argues Hay teaches a dedust fluid comprising glycerin and polyvinyl acetate polymer (PVA) and it would be clear to a skilled artisan the addition of PVA completely changes the manner and nature by which a method for reducing fugitive emissions from grains would operate.  Applicant elaborates the addition of PVA would effectively form a cross-linked/cured polymer around any grain present, which is not desirable as it would most likely not be acceptable for human or animal consumption, and thus one of skill in the art would conclude Hay’s composition is excluded by the composition encompassed by the claims’ “consisting essentially of” transitional phrase.  Applicant further argues Hay includes a broad list of potential particulate materials but the only materials exemplified in the reference are inorganic material.  In response, these arguments are not persuasive because Hay’s composition indeed meets the claimed "consisting essentially of" transitional phrase.  As stated in the previous Non-Final Office action, the term "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  The specification merely describes the invention as a fugitive emission, i.e., dust, suppressant and non-corrosive agent comprising an aqueous chloride- and sulfate-free glycerin and does not contain an explicit definition for the scope of the phrase “consisting essentially of” that makes clear what is regarded as constituting a material change in the basic and novel characteristics of the anti-dust or dust-controlling-related invention.  A cross-linking or curing is not mentioned in the specification; accordingly, it cannot be fairly said the presence or exclusion of a cross-linking or curing is a basic or novel characteristic of the claimed invention.  Since the disclosure is absent to a clear indication of what the basic and novel characteristics actually are (outside of the method and aqueous agent therein achieving or providing dust suppressing or dust reducing properties), "consisting essentially of" is construed as equivalent to "comprising."  Even if Hay’s method and composition therein contain additional components than those recited in the instant claims, the reference is still drawn to methods of dust/fugitive emission reduction/control and therefore has substantially the same basic and novel characteristics as those of the claimed invention.  See MPEP 2111.03, III.  
Applicant’s arguments to Hay’s addition of PVA materially affects the basic and novel characteristics of the claimed invention because it would most likely not be acceptable for human or animal consumption are acknowledged; however, PVA treatments are well-known in the art to be edible (see, for example, Hagenmaier et al. US 6,162,475 and Hagenmaier et al. “Polyvinyl acetate as a high-gloss edible coating,” Journal of Food Science, Vol. 64, No. 6, 1999, pages 1064-1064, as documentary evidence thereof), which rebuts Applicant’s concern and argument that the addition of PVA would most likely not be acceptable for human or animal consumption.  The Office’s position remains Hay’s method and composition therein meet the claimed “consisting essentially of” language of the instant claims.  In any event, the argument that Hay’s PVA “is not desirable and would most likely not be acceptable for human or animal consumption” is a broad, unsubstantiated (arguably even subjective) allegation/argument that cannot take the place of evidence in the record.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Applicant’s argument/concern that, while Hay includes a broad list of potential particulate materials, the only materials exemplified in Hay are inorganic material is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Hay teaches and names grain as an exemplary particulate material suitable for their dust control composition and treatment method (abstract) and is thus an express teaching of the reference that is evidence the reference’s invention encompasses treatment to grains.  See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicant's arguments regarding the 103 rejection over Hay (US 9,505,965) in view of Bell et al. (US 6,491,736) have been fully considered but are not persuasive.  The arguments to Hay are cumulative to those stated and addressed above and are not persuasive for those same reasons.  Applicant further argues the Bell et al. secondary reference would not be looked to or combined with Hay or as a suitable dedusting agent for use with grains as instantly claimed since Bell et al. is directed to dedusting agents for use with inorganic materials, e.g., sulfur-based fertilizers.   This argument is not persuasive for the reasons of record set forth on pages 12-14 of the previous Non-Final Office action: Applicant’s arguments that Bell et al.’s teachings directed to dedusting agents for use with inorganic materials would not be looked to or combined with Hay are not persuasive in view of the teachings of Hay that the methods of decreasing the dust forming tendency of particulate materials including fertilizer, ores, coal, grain, etc. (abstract), i.e., grains (as instantly claimed) as well as inorganic material, too.  In other words, Hay’s teachings already indicate and bridge/link that dedusting/dust control agents for grains are suitable and equivalent to dedusting/dust control agents for inorganic materials (e.g., fertilizers, coal, etc.), and a person of ordinary skill in the art using this equivalence taught in Hay would look to teachings of either purpose to otherwise obtain a dedusting/dust control agents for both grains as well as inorganic materials.  Furthermore, both references are analogously concerned with the use of chemical compositions comprising glycerin in order to reduce dust formation of dust issuing particulate material, and the teachings of Bell et al.’s glycerin-containing anti-dust agent for reducing dust formation in fertilizers/inorganic materials would have been pertinent to the problems in Hay’s glycerin-containing dust control agent for reducing dust formation in fertilizers/coal/inorganic materials and grains and also the invention at hand.  See MPEP 2141.01(a).
Moreover, Bell et al.’s teachings are merely relied upon to meet the claimed limitations of glycerin purity (the glycerin comprising less than 200 ppm of total chloride and sulfate) and water concentration (the aqueous agent comprising 20-30 wt.% water) in the event Hay’s teachings alone fall short of meeting the limitations.  See pages 4-6 and 13-14 of the Non-Final Office action mailed 03/21/2022. 
Applicant’s remaining arguments to the 103 rejections over Hay (US 9,505,965) or Hay (US 9,505,965) in view of Bell et al. (US 6,491,736), and further in view of Boac et al. (“Size distribution and rate of dust generated during grain elevator handling,” Applied Engineering in Agriculture, Vol. 25, 4, pages 533-541, 2009) are cumulative to those stated and addressed above with respect to Hay and Bell et al. and are not persuasive for those same reasons.
	Accordingly, the rejections are maintained for the reasons of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 3, 2022